 



$4,000,000,000 AGGREGATE PRINCIPAL AMOUNT
Medtronic, Inc.
1.5% CONVERTIBLE SENIOR NOTES
DUE 2011
1.625% CONVERTIBLE SENIOR NOTES
DUE 2013
PURCHASE AGREEMENT
April 12, 2006

 



--------------------------------------------------------------------------------



 



Purchase Agreement
April 12, 2006
BANC OF AMERICA SECURITIES LLC
9 West 57th Street
New York, New York 10019
MORGAN STANLEY & CO. INCORPORATED
1585 Broadway
New York, New York 10036
As Representatives of the several Initial Purchasers
Ladies and Gentlemen:
     Medtronic, Inc., a Minnesota corporation (the “Company”), proposes to issue
and sell to the several purchasers named in Schedule A (the “Initial
Purchasers”) $2,000,000,000 in aggregate principal amount of its 1.5%
Convertible Senior Notes due 2011 (the “2011 Notes”) to be issued pursuant to
the provisions of an Indenture, to be dated as of April 18, 2006 (the “2011
Notes Indenture”), between the Company and Wells Fargo Bank, N.A., as Trustee
(the “Trustee”) and $2,000,000,000 in aggregate principal amount of its 1.625%
Convertible Senior Notes due 2013 (the “2013 Notes” and, together with the 2011
Notes, the “Firm Securities”) to be issued pursuant to the provisions of an
Indenture, to be dated as of April 18, 2006 (the “2013 Notes Indenture,” and
together with the 2011 Notes Indenture, the “Indentures”), between the Company
and the Trustee. In addition, the Company has granted to the Initial Purchasers
an option to purchase up to an additional $200,000,000 in aggregate principal
amount of its 1.5% Convertible Senior Notes due 2011 and an additional
$200,000,000 in aggregate principal amount of its 1.625% Convertible Senior
Notes due 2013 (the “Additional Securities” and, together with the Firm
Securities, the “Securities”). Banc of America Securities LLC (“BAS”) and Morgan
Stanley and Co. Incorporated (“Morgan Stanley”) have agreed to act as
representatives of the several Initial Purchasers (in such capacity, the
“Representatives”) in connection with the offering and sale of the Securities.
To the extent that there are no additional Initial Purchasers listed on
Schedule I other than you, the terms Representatives and Initial Purchasers as
used herein shall mean you, as Initial Purchasers. The terms Representatives and
Initial Purchasers shall mean either the singular or plural as the context
requires.
     The Securities will be convertible on the terms, and subject to the
conditions, set forth in the Indentures. As used herein, “Conversion Shares”

 



--------------------------------------------------------------------------------



 



means the shares of common stock, par value $0.10 per share, of the Company (the
“Common Stock”), into which the Securities are convertible.
     The Securities and the Conversion Shares will be offered and sold by the
Initial Purchasers without being registered under the Securities Act of 1933, as
amended, and the rules and regulations of the Securities and Exchange Commission
(the “Commission”) thereunder (the “Securities Act”), to qualified institutional
buyers in compliance with the exemption from registration provided by Rule 144A
under the Securities Act.
     Holders of the Securities (including the Initial Purchasers and their
direct and indirect transferees) will be entitled to the benefits of a Resale
Registration Rights Agreement, dated the Closing Date, between the Company and
the Initial Purchasers (the “Registration Rights Agreement”), pursuant to which
the Company will agree to file or have on file with the Commission a shelf
registration statement pursuant to Rule 415 under the Securities Act (the
“Registration Statement”) covering the resale of the Securities and the
Conversion Shares. This Agreement, the Indentures, the Securities and the
Registration Rights Agreement are referred to herein collectively as the
“Operative Documents.”
     The Company understands that the Initial Purchasers propose to make an
offering of the Securities on the terms and in the manner set forth herein and
in the Preliminary Offering Memorandum (as defined below) and the Final Offering
Memorandum (as defined below) and agrees that the Initial Purchasers may resell,
subject to the conditions set forth herein, all or a portion of the Securities
to purchasers (the “Subsequent Purchasers”) at any time after the date of this
Agreement.
     The Company has prepared an offering memorandum, dated the date hereof,
setting forth information concerning the Company, the Securities, the
Registration Rights Agreement and the Common Stock, in form and substance
reasonably satisfactory to the Initial Purchasers. As used in this Agreement,
“Offering Memorandum” means, collectively, the Preliminary Offering Memorandum
dated as of April 11, 2006 (the “Preliminary Offering Memorandum”) and the
offering memorandum dated the date hereof (the “Final Offering Memorandum”),
each as then amended or supplemented by the Company. As used herein, each of the
terms “Offering Memorandum”, “Preliminary Offering Memorandum” and “Final
Offering Memorandum” shall include in each case the documents incorporated or
deemed to be incorporated by reference therein. The term “Disclosure Package”
shall mean (i) the Preliminary Offering Memorandum, as amended and supplemented
as of the Initial Sale Time (as defined herein) and (ii) the term sheet attached
as Exhibit E hereto.

3



--------------------------------------------------------------------------------



 



     The Company hereby confirms its agreements with the Initial Purchasers as
follows:
     1. Representations, Warranties and Covenants of the Company. The Company
hereby represents, warrants and covenants to each Initial Purchaser as follows:
     (a) The Preliminary Offering Memorandum, at the date thereof, did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading. At
the date and time that this Agreement is executed and delivered by the parties
hereto (the “Execution Time” ) and on the Closing Date, the Final Offering
Memorandum did not and will not (and any amendment or supplement thereto, at the
date thereof and at the Closing Date will not) contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, however, that the Company
makes no representation or warranty as to the information contained in or
omitted from the Offering Memorandum, or any amendment or supplement thereto, in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of the Initial Purchasers through the Representatives
specifically for inclusion therein.
     (b) As of 11:00 pm (Eastern Time) on the date of this Agreement (the
“Initial Sale Time”), the Disclosure Package did not contain any untrue
statement of material fact or omit to state any material fact necessary in order
to make the statement therein, in the light of the circumstances under which
they were made, not misleading. The preceding sentence does not apply to
statements in or omissions from the Disclosure Package based upon and in
conformity with written information furnished to the Company by or on behalf of
the Initial Purchasers specifically for the inclusion thereof. No statement of
material fact included in the Final Offering Memorandum will be omitted from the
Disclosure Package available at the Initial Sale Time, and no statement of
material fact included in the Disclosure Package available at the Initial Sale
Time that is required to be included in the Final Offering Memorandum will be
omitted therefrom.
     (c) None of the Company, its Affiliates (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”), or any person acting on
its or their behalf has, directly or through any agent, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any “security”
(as defined in the Securities Act) that is or will be integrated with the sale
of the Securities or the Conversion Shares in a

4



--------------------------------------------------------------------------------



 



manner that would require registration under the Securities Act of the
Securities or the Conversion Shares.
     (d) None of the Company, its Affiliates, or any person acting on its or
their behalf has directly, or through any agent, offered, solicited offers to
buy or sold the Securities by any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of Section 4(2)
of the Securities Act.
     (e) The Securities satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act.
     (f) Assuming the accuracy of the representations and warranties of the
Initial Purchasers contained in Section 6 and their compliance with the
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers, the offer, resale
and delivery of the Securities by the Initial Purchasers and the conversion of
the Securities into Conversion Shares, in each case in the manner contemplated
by this Agreement, the Indenture and the Offering Memorandum, to register the
Securities or the Conversion Shares under the Securities Act or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”).
     (g) The Company has been advised of the rules and requirements under the
Investment Company Act of 1940, as amended (the “Investment Company Act”). The
Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
Offering Memorandum will not be, an “investment company” as defined in the
Investment Company Act, without taking account of any exemption arising out of
the number of holders of the Company’s securities.
     (h) The Company is subject to and in compliance in all material respects
with the reporting requirements of Section 13 or Section 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).
     (i) The Company has not paid or agreed to pay to any person any
compensation for soliciting another to purchase the Securities (except as
contemplated in this Agreement).
     (j) Except as described in the Disclosure Package, the Company has not
taken, and will not take, directly or indirectly, any action designed to or that
has constituted or that might reasonably be expected to

5



--------------------------------------------------------------------------------



 



cause or result, under the Exchange Act or otherwise, in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.
     (k) Each significant subsidiary (as such term is defined in paragraph
(w) of Rule 1-02 of Regulation S-X) of the Company, as determined as of
September 12, 2005, is set forth in Schedule B hereto (each, a “Significant
Subsidiary”).
     (1) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Minnesota, with
corporate power and authority to own its properties and conduct its business as
described in the Preliminary Offering Memorandum and Final Offering Memorandum,
and has been duly qualified as a foreign corporation for the transaction of
business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties or conducts any business so as to require
such qualification, except where the failure to be so qualified in any such
jurisdiction would not reasonably be expected to have a material adverse effect
on the business, financial position, shareholders’ equity or results of
operations of the Company and its subsidiaries taken as a whole (a “Material
Adverse Effect”); and each Significant Subsidiary of the Company has been duly
organized and is validly existing in good standing under the laws of its
jurisdiction of organization except where the failure to be so organized,
qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect.
     (m) All the outstanding shares of capital stock of each Significant
Subsidiary have been duly authorized and validly issued and are fully paid and
nonassessable, and, except as otherwise set forth in the Disclosure Package and
the Final Offering Memorandum, all outstanding shares of capital stock of the
Significant Subsidiaries are owned by the Company either directly or through
wholly-owned subsidiaries free and clear of any security interest, claim, lien
or encumbrance.
     (n) The statements in the Final Offering Memorandum under the headings
“Description of Notes,” “Certain U.S. Federal Income Tax Considerations,” “Plan
of Distribution” and “Legal Matters” fairly summarize the matters therein
described in all material respects.
     (o) This Agreement has been duly authorized, executed and delivered by the
Company; the Indentures have been duly authorized and, assuming due
authorization, execution and delivery thereof by the Trustee, when executed and
delivered by the Company, will constitute legal, valid, binding instruments
enforceable against the Company in accordance with their terms (subject, as to
the enforcement of remedies, to applicable

6



--------------------------------------------------------------------------------



 



bankruptcy, reorganization, insolvency, moratorium or other laws affecting
creditors’ rights generally from time to time in effect and to general
principles of equity); the Securities have been duly authorized, and, when
executed and authenticated in accordance with the provisions of the Indentures
and delivered to and paid for by the Initial Purchasers, will have been duly
executed and delivered by the Company and will constitute the legal, valid and
binding obligations of the Company entitled to the benefits of the Indentures
(subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect and to general principles of equity); the
Conversion Shares have been duly authorized and reserved and, when issued upon
conversion of the Securities in accordance with the terms of the Securities,
will be validly issued, fully paid and non-assessable, and the issuance of such
shares will not be subject to any preemptive or similar rights; and the
Registration Rights Agreement has been duly authorized by the Company and, when
executed and delivered by the Company, will constitute the legal, valid, binding
and enforceable instrument of the Company (subject, as to the enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally from time to time in effect and
to general principles of equity), provided that no representation is made with
respect to Section 4 thereof.
     (p) Except as otherwise disclosed in the Disclosure Package and the Final
Offering Memorandum (exclusive of any amendments or supplements thereto
subsequent to the date of this Agreement), subsequent to the respective dates as
of which information is given in the Preliminary Offering Memorandum: (i) there
has been no material adverse change, or any development that would reasonably be
expected to result in a material adverse change, in the condition, financial or
otherwise, or in the earnings, business, properties or operations, whether or
not arising from transactions in the ordinary course of business, of the Company
and its subsidiaries, considered as one entity (a “Material Adverse Change”);
and (ii) other than the Company’s previously announced quarterly dividend, there
has been no dividend or distribution of any kind declared, paid or made by the
Company or, except for dividends paid to the Company or other subsidiaries, any
of its subsidiaries on any class of capital stock or repurchase or redemption by
the Company or any of its subsidiaries of any class of capital stock.
     (q) No consent, approval, authorization, filing with or order of any court
or governmental agency or body is required for the Company’s execution, delivery
and performance of the Operative Documents and consummation of the transactions
contemplated thereby, and by the Offering Memorandum, except such as may be
required under the “Blue

7



--------------------------------------------------------------------------------



 



Sky” laws of any jurisdiction in the United States in which the Securities are
offered and sold and, in the case of the Registration Rights Agreement, such as
will be obtained under the Act and the Trust Indenture Act (as defined below).
     (r) None of the execution and delivery of the Operative Documents, or the
consummation of any other of the transactions herein or therein contemplated, or
the fulfillment of the terms hereof or thereof will result in a breach or
violation of or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any of its Significant Subsidiaries pursuant to (i)
the articles of incorporation or bylaws of the Company or any of its Significant
Subsidiaries; (ii) the terms of any indenture, contract, lease, mortgage, deed
of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or bound or to which its or their property is subject;
or (iii) any statute, law, rule, regulation, judgment, order or decree of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company or any of its subsidiaries
or any of its or their properties; except, in the case of clauses (ii) and
(iii), where such violation, breach, conflict or lien would not reasonably be
expected to have a Material Adverse Effect.
     (s) The consolidated historical financial statements and schedules of the
Company and its consolidated subsidiaries included or incorporated by reference
in the Preliminary Offering Memorandum and the Final Offering Memorandum present
fairly in all material respects the financial condition, results of operations
and cash flows of the Company as of the dates and for the periods indicated,
comply as to form with the applicable accounting requirements of Regulation S-X
and have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis throughout the periods involved (except
as otherwise noted therein).
     (t) Except as set forth in the Disclosure Package, no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Significant Subsidiaries or
its or their property is pending or, to the best knowledge of the Company,
threatened that (i) would reasonably be expected to have a material adverse
effect on the performance of the Operative Documents, or the consummation of any
of the transactions contemplated hereby or thereby or (ii) would reasonably be
expected to have a Material Adverse Effect.
     (u) Neither the Company nor any of its Significant Subsidiaries is in
violation or default of (i) any provision of its charter or bylaws; (ii)

8



--------------------------------------------------------------------------------



 



the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which it is a party or bound or to which its property is subject;
or (iii) any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or any of its Significant Subsidiaries of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or such Significant Subsidiary or
any of its properties, as applicable except, in the case of clauses (ii) and
(iii), where such violation or default would not reasonably be expected to have
a Material Adverse Effect.
     (v) PricewaterhouseCoopers LLP, who have certified certain financial
statements of the Company and its consolidated subsidiaries and delivered their
report with respect to the audited consolidated financial statements and
schedules included or incorporated by reference in the Preliminary Offering
Memorandum and the Final Offering Memorandum, is, to the Company’s knowledge, an
independent registered public accounting firm with respect to the Company within
the meaning of the Act.
     (w) The Company has filed all non-U.S., U.S. federal, state and local tax
returns that are required to be filed or has requested extensions thereof
(except in any case in which the failure so to file would not reasonably be
expected to have a Material Adverse Effect and except as set forth in or
contemplated in the Final Offering Memorandum (exclusive of any amendment or
supplement thereto)) and has paid all taxes required to be paid by it and any
other assessment, fine or penalty levied against it, to the extent that any of
the foregoing is due and payable, except for any such assessment, fine or
penalty that is currently being contested in good faith or as would not
reasonably be expected to have a Material Adverse Effect and except as set forth
in or contemplated in the Final Offering Memorandum (exclusive of any amendment
or supplement thereto).
     (x) The Company and each of its Significant Subsidiaries maintain effective
internal control over financial reporting as defined in Rule 13a-15 under the
Exchange Act.
     (y) Except as disclosed in the Disclosure Package and the Final Offering
Memorandum, since the end of the Company’s most recent audited fiscal year,
there has been (i) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (ii) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

9



--------------------------------------------------------------------------------



 



     (z) The Company and its Significant Subsidiaries (i) are in compliance with
any and all applicable non-U.S., U.S. federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”); (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses; and (iii) have not
received notice of any actual or potential liability known to management of the
Company under any Environmental Law, except where such non-compliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals, or liability would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, except as set forth in or
contemplated in the Disclosure Package or the Final Offering Memorandum
(exclusive of any amendment or supplement thereto). Except as set forth in the
Final Offering Memorandum, neither the Company nor any of its Significant
Subsidiaries has been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended.
     (aa) The operations of the Company and its Significant Subsidiaries are and
have been conducted at all times in material compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Significant Subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Company, threatened.
     (bb) There is and has been no failure in any material respect on the part
of the Company and any of the Company’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications.
     (cc) None of the Company, any of its Significant Subsidiaries or, to the
knowledge of the Company, any director, officer, employee or Affiliate of the
Company or any of its Significant Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering of

10



--------------------------------------------------------------------------------



 



the Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.
     (dd) Except as would not reasonably be expected to have a Material Adverse
Effect or as described in the Disclosure Package, the Company and its
Significant Subsidiaries own, possess, license or have other rights to use on
reasonable terms, all patents, trade and service marks, trade names, copyrights,
domain names (in each case including all registrations and applications to
register same), inventions, trade secrets, technology, know-how, and other
intellectual property, (collectively, the “Intellectual Property”) currently
employed by it in connection with the conduct of the Company’s business as now
conducted. Except as set forth in the Disclosure Package and except as would not
reasonably be expected to have a Material Adverse Effect, (i) the Company owns,
or has rights to use under license, all such Intellectual Property free and
clear in all material respects of all adverse claims, liens or other
encumbrances; (ii) to the knowledge of the Company, there is no material
infringement by third parties of any such Intellectual Property; (iii) there is
no pending or, to the Company’s knowledge, threatened action, suit, proceeding
or claim by any third party challenging the Company’s or its Significant
Subsidiaries’ rights in or to any such Intellectual Property, and the Company is
unaware of any facts which would form a reasonable basis for any such claim;
(iv) there is no pending or, to the Company’s knowledge, threatened action,
suit, proceeding or claim by any third party challenging the validity, scope or
enforceability of any such Intellectual Property, and the Company is unaware of
any facts that would form a reasonable basis for any such claim; (v) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by any third party that the Company or any Significant Subsidiary
infringes or otherwise violates any patent, trademark, copyright, trade secret
or other proprietary rights of any third party, and the Company is unaware of
any other fact which would form a reasonable basis for any such claim; and
(vi) to the knowledge of the Company, there is no valid and subsisting patent or
published patent application that would preclude the Company, in any material
respect, from practicing any such Intellectual Property.
     (ee) Except as disclosed in the Disclosure Package and the Final Offering
Memorandum, the Company (i) does not have any material lending or other
relationship with any Initial Purchaser or affiliate of any Initial Purchaser
and (ii) does not intend to use any of the proceeds from the sale of the
Securities hereunder to repay any outstanding debt owed to any affiliate of any
Initial Purchaser.

11



--------------------------------------------------------------------------------



 



     (ff) Except as disclosed in the Disclosure Package and Final Offering
Memorandum and except as would not reasonably be expected to have a Material
Adverse Effect, (i) the Company and its subsidiaries have all licenses,
certificates, permits, consents, orders, approvals and authorization from
domestic and foreign governmental authorities, including the United States Food
and Drug Administration (the “FDA”) and any agency of any U.S. state or foreign
government exercising comparable authority (including any non-governmental
entity whose approval or authorization is required under foreign law comparable
to that administered by the FDA) in a jurisdiction where the Company’s or any of
its significant subsidiaries’ products are sold (collectively, “Permits”), which
are necessary to own their properties and/or to conduct their business in the
manner and to the extent now conducted, with no material restrictions or
qualifications, and such Permits are in full force and effect and no proceeding
has been instituted or is pending or, to the best knowledge of the Company and
its significant subsidiaries, is contemplated or threatened which in any manner
affects or draws into question the validity or effectiveness thereof; and
(ii) the Company and its significant subsidiaries are not in violation of any
statutes, orders, standards, rules or regulations relating to or affecting the
properties or Permits of the Company or its significant subsidiaries or the
operation of the Company’s or any of its significant subsidiaries’ business in
the manner and to the extent now conducted and are not in violation of any
Permit.
     (gg) The Company self-insures against losses in a manner which it believes
to be reasonable.
     Any certificate signed by an officer of the Company and delivered to the
Representatives or to counsel for the Initial Purchasers shall be deemed to be a
representation and warranty by the Company to each Initial Purchaser as to the
matters set forth therein.
     2. Agreements to Sell and Purchase. The Company agrees, upon the terms but
subject to the conditions herein set forth, to issue and sell to the several
Initial Purchasers the Firm Securities. On the basis of the representations,
warranties and agreements herein contained, and upon the terms but subject to
the conditions herein set forth, the Initial Purchasers agree, severally and not
jointly, to purchase from the Company the respective principal amount of Firm
Securities set forth opposite their names on Schedule A at a purchase price of
98.50% of the aggregate principal amount thereof.
     3. The Closing Date. Delivery of the Firm Securities to be purchased by the
Initial Purchasers and payment therefor shall be made at the offices of Davis
Polk & Wardwell, 450 Lexington Avenue, New York, New York, 10017 at 9:00 a.m.
New York City time, on April 18, 2006 or such other time and date not

12



--------------------------------------------------------------------------------



 



later than April 21, 2006 as the Representatives shall designate by notice to
the Company (the time and date of such closing are called the “Closing Date”).
     4. The Additional Securities; any Subsequent Closing Date. In addition, on
the basis of the representations, warranties and agreements herein contained,
and upon the terms but subject to the conditions herein set forth, the Company
hereby grants an option to the several Initial Purchasers to purchase, severally
and not jointly, up to $200,000,000 aggregate principal amount of the 2011 Notes
and up to $200,000,000 aggregate principal amount of the 2013 Notes from the
Company at the same price as the purchase price to be paid by the Initial
Purchasers for the Firm Securities. The option may be exercised only to cover
over-allotments in the sale of the Firm Securities by the Initial Purchasers.
The option granted hereunder may be exercised at any time and from time to time
upon notice by the Representatives to the Company, which notice may be given at
any time within 13 days from the date of this Agreement. Such notice shall set
forth (i) the amount (which shall be an integral multiple of $1,000 in aggregate
principal amount) of Additional Securities as to which the Initial Purchasers
are exercising the option, (ii) the names and denominations in which the
Additional Securities are to be registered and (iii) the time, date and place at
which such Securities will be delivered (which time and date may be simultaneous
with, but not earlier than, the Closing Date; and in such case the term “Closing
Date” shall refer to the time and date of delivery of the Firm Securities and
the Additional Securities). Such time and date of delivery, if subsequent to the
Closing Date, is called a “Subsequent Closing Date” and shall be determined by
the Representatives. Such date may be the same as the Closing Date but not
earlier than the Closing Date nor later than 10 business days after the date of
such notice. If any Additional Securities are to be purchased, each Initial
Purchaser agrees, severally and not jointly, to purchase the principal amount of
Additional Securities (subject to such adjustments to eliminate fractional
amount as the Representatives may determine) that bears the same proportion to
the total principal amount of Additional Securities to be purchased as the
principal amount of Firm Securities set forth on Schedule A opposite the name of
such Initial Purchaser bears to the total principal amount of Firm Securities.
     5. Payment for the Securities. Payment for the Securities shall be made at
the Closing Date (and, if applicable, at any Subsequent Closing Date) by wire
transfer of immediately available funds to the order of the Company.
     It is understood that the Representatives have been authorized, for their
own account and the accounts of the several Initial Purchasers, to accept
delivery of and receipt for, and make payment of the purchase price for, the
Firm Securities and any Additional Securities the Initial Purchasers have agreed
to purchase.
     6. Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to the Representatives for the accounts of the several Initial

13



--------------------------------------------------------------------------------



 



Purchasers the Firm Securities at the Closing Date, against the irrevocable
release of a wire transfer of immediately available funds for the amount of the
purchase price therefor. The Company shall also deliver, or cause to be
delivered, to the Representatives for the accounts of the several Initial
Purchasers, the Additional Securities the Initial Purchasers have agreed to
purchase at the Closing Date or any Subsequent Closing Date, as the case may be,
against the irrevocable release of a wire transfer of immediately available
funds for the amount of the purchase price therefor. Delivery of the Securities
shall be made through the facilities of The Depository Trust Company unless the
Representatives shall otherwise instruct. Time shall be of the essence, and
delivery of the Securities at the time and place specified in this Agreement is
a further condition to the obligations of the Initial Purchasers.
     7. Additional Covenants of the Company
     The Company further covenants and agrees with each Initial Purchaser as
follows:
     (a) The Company will furnish to each Initial Purchaser and to counsel for
the Initial Purchasers, without charge, during the period referred to in
paragraph (c) below, as many copies of the Final Offering Memorandum and any
amendments and supplements thereto and the Disclosure Package as they may
reasonably request.
     (b) During such period beginning with the Initial Sale Time and ending on
the date of the completion of the resale of the Notes by the Initial Purchasers
(as notified by the Initial Purchasers to the Company), the Company will not
amend or supplement the Final Offering Memorandum, other than by filing
documents under the Exchange Act that are incorporated by reference therein,
without the prior written consent of the Representatives; provided, however,
that, prior to the completion of the distribution of the Securities by the
Initial Purchasers (as determined by the Initial Purchasers and notified to the
Company), the Company will not file any document under the Exchange Act that is
incorporated by reference in the Final Offering Memorandum unless, prior to such
proposed filing, the Company has furnished the Representatives with a copy of
such document for their review and the Representatives have not reasonably
objected to the filing of such document. The Company will promptly advise the
Representatives when any document filed under the Exchange Act that is
incorporated by reference in the Final Offering Memorandum shall have been filed
with the Commission.
     (c) If at any time prior to the completion of the sale of the Securities by
the Initial Purchasers (as determined by the Representatives), any event occurs
as a result of which the Final Offering Memorandum, as then amended or
supplemented, would include any untrue statement of a

14



--------------------------------------------------------------------------------



 



material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or if it should be necessary to amend or supplement the
Final Offering Memorandum to comply with applicable law, the Company will
promptly (i) notify the Representatives of any such event; (ii) subject to the
requirements of paragraph (b) of this Section 7, prepare an amendment or
supplement that will correct such statement or omission or effect such
compliance; and (ii) supply any supplemented or amended Final Offering
Memorandum to the several Initial Purchasers and counsel for the Initial
Purchasers without charge in such quantities as they may reasonably request.
     (d) During the period of two years after the last Closing Date, the Company
will not, and will not permit any of its “affiliates” (as defined in Rule 144
under the Securities Act) to, resell any of the Securities which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.
     (e) None of the Company, its affiliates or any person acting on its or
their behalf will, directly or indirectly, make offers or sales of any security,
or solicit offers to buy any security, under circumstances that would require
the registration of the Securities under the Act.
     (f) None of the Company, its affiliates, or any person acting on its or
their behalf will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Securities in the United States.
     (g) So long as any of the Securities are “restricted securities” within the
meaning of Rule 144(a)(3) under the Act, the Company will, during any period in
which it is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act, provide to each holder of such restricted securities and to each
prospective purchaser (as designated by such holder) of such restricted
securities, upon the request of such holder or prospective purchaser, any
information required to be provided by Rule 144A(d)(4) under the Act. This
covenant is intended to be for the benefit of the holders, and the prospective
purchasers designated by such holders, from time to time of such restricted
securities.
     (h) Until May 24, 2006, the Company will not, without the prior written
consent of the Initial Purchasers (which consent may be withheld at the sole
discretion of the Initial Purchasers), directly or indirectly, sell, offer,
contract or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” or liquidate or decrease a “call equivalent position”
within the meaning of Rule 16a-1(h) under the Exchange Act, or otherwise dispose
of or transfer (or enter into any

15



--------------------------------------------------------------------------------



 



transaction which is designed to, or might reasonably be expected to, result in
the disposition of), or announce the offering of, or file any registration
statement under the Securities Act in respect of, any shares of Common Stock,
options or warrants to acquire shares of the Common Stock or securities
exchangeable or exercisable for or convertible into shares of Common Stock
(other than as contemplated by this Agreement with respect to the Securities and
as contemplated by the Registration Rights Agreement); provided, however, that
the Company may issue shares of its Common Stock or options or warrants to
purchase its Common Stock, or Common Stock upon exercise of options or warrants,
pursuant to any stock option, stock bonus or other stock plan or arrangement
described in the Offering Memorandum, but only (other than with respect to
warrants described in the Offering Memorandum) if the holders of such shares,
options, or shares issued upon exercise of such options, agree in writing not to
sell, offer, dispose of or otherwise transfer any such shares or options until
May 24, 2006 without the prior written consent of the Initial Purchasers (which
consent may be withheld at the sole discretion of the Initial Purchasers).
     (i) The Company will cooperate with the Representatives and use its best
efforts to permit the Securities to be eligible for clearance and settlement
through The Depository Trust Company.
     (j) Except as described in the Disclosure Package, the Company will not
take, directly or indirectly, any action designed to or which has constituted or
which might reasonably be expected to cause or result, under the Exchange Act or
otherwise, in stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Securities.
     (k) The Company agrees to pay the costs and expenses relating to the
following matters: (i) the preparation of the Indentures and the Registration
Rights Agreement, the issuance of the Securities and the fees of the Trustee;
(ii) the preparation, printing or reproduction of the Offering Memorandum and
each amendment or supplement to either of them; (iii) the printing (or
reproduction) and delivery (including postage, air freight charges and charges
for counting and packaging) of such copies of the Offering Memorandum, all
amendments or supplements to either of them and the Disclosure Package, as may,
in each case, be reasonably requested for use in connection with the offering
and sale of the Securities; (iv) the preparation, printing, authentication,
issuance and delivery of certificates for the Securities; (v) any stamp or
transfer taxes in connection with the original issuance and sale of the
Securities; (vi) the printing (or reproduction) and delivery of this Agreement,
any “Blue Sky” memorandum and all other agreements or documents printed (or
reproduced) and delivered in connection with the offering of the

16



--------------------------------------------------------------------------------



 



Securities; (vii) any registration or qualification of the Securities for offer
and sale under the securities or “Blue Sky” laws of the several states and any
other jurisdictions specified pursuant to Section 7(o) (including filing fees
and the reasonable fees and expenses of counsel for the Initial Purchasers
relating to such registration and qualification); (viii) the transportation and
other expenses incurred by or on behalf of Company representatives in connection
with presentations to prospective purchasers of the Securities; (ix) the fees
and expenses of the Company’s accountants and the fees and expenses of counsel
(including local and special counsel) for the Company; and (x) all other costs
and expenses incident to the performance by the Company of its obligations
hereunder. Except as provided in this Section 7, Section 11, Section 13 and
Section 14, the Initial Purchasers shall pay their own expenses, including the
fees and disbursements of their counsel.
     (l) The Company will, for a period of 12 months following the Execution
Time, furnish to the Representatives (i) all reports or other communications
(financial or other) generally made available to shareholders, and deliver such
reports and communications to the Representatives as soon as they are available,
unless such documents are furnished to or filed with the Commission or any
securities exchange on which any class of securities of the Company is listed
and generally made available to the public and (ii) such additional information
concerning the business and financial condition of the Company as the
Representatives may from time to time reasonably request (such statements to be
on a consolidated basis to the extent the accounts of the Company and its
subsidiaries are consolidated in reports furnished to shareholders).
     (m) The Company will comply with all applicable securities and other laws,
rules and regulations, including, without limitation, the Sarbanes-Oxley Act,
and use its best efforts to cause the Company’s directors and officers, in their
capacities as such, to comply with such laws, rules and regulations, including,
without limitation, the provisions of the Sarbanes-Oxley Act.
     (n) The Company will not take any action or omit to take any action (such
as issuing any press release relating to any Securities without an appropriate
legend) which may result in the loss by any of the Initial Purchasers of the
ability to rely on any stabilization safe harbor provided by the Financial
Services Authority under the FSMA.
     (o) The Company shall cooperate with the Representatives and counsel for
the Initial Purchasers, as the Initial Purchasers may reasonably request from
time to time, to qualify or register the Securities for sale under (or obtain
exemptions from the application of) the state securities or “Blue Sky” laws or
Canadian provincial Securities laws of those

17



--------------------------------------------------------------------------------



 



jurisdictions designated by the Representatives, shall comply with such laws and
shall continue such qualifications, registrations and exemptions in effect so
long as required for the distribution of the Securities. The Company shall not
be required to qualify as a foreign corporation or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not presently qualified or where it would be subject to taxation as a foreign
corporation. The Company will advise the Representatives promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Securities for offering, sale or trading in any jurisdiction or
any initiation or threat of any proceeding for any such purpose, and in the
event of the issuance of any order suspending such qualification, registration
or exemption, the Company shall use its best efforts to obtain the withdrawal
thereof at the earliest possible moment.
     (p) Each of the Securities will bear, to the extent applicable, the legend
contained in “Transfer Restrictions” in the Offering Memorandum for the time
period and upon the other terms stated therein.
     (q) The Company will reserve and keep available at all times, free of
pre-emptive rights, the full number of Conversion Shares.
     (r) Between the date hereof and the Closing Date, the Company will not do
or authorize any act or thing that would result in an adjustment of the
conversion price.
     8. Conditions of the Obligations of the Initial Purchasers. The obligations
of the several Initial Purchasers to purchase and pay for the Securities as
provided herein on the Closing Date and, with respect to the Additional
Securities, any Subsequent Closing Date, shall be subject to the accuracy of the
representations, warranties and agreements on the part of the Company set forth
in Section 1 hereof as of the date hereof and as of the Closing Date as though
then made and, with respect to the Additional Securities, as of the related
Subsequent Closing Date as though then made, to the accuracy of the statements
of the Company made in any certificates pursuant to the provisions hereof, to
the timely performance by the Company of its covenants and other obligations
hereunder, and to each of the following additional conditions:
     (a) On the date hereof, the Representatives shall have received from
PricewaterhouseCoopers LLP, independent public accountants for the Company, a
letter dated the date hereof addressed to the Initial Purchasers, the form of
which is attached as Exhibit A.
     (b) For the period from and after the date of this Agreement and prior to
the Closing Date and, with respect to the Additional Securities, any Subsequent
Closing Date:

18



--------------------------------------------------------------------------------



 



     (i) there has not occurred any Material Adverse Change, the effect of
which, in the sole judgment of the Representatives, is so material and adverse
as to make it impractical or inadvisable to proceed with the offering;
     (ii) there shall not have been any change or decrease specified in the
letter or letters referred to in paragraph (a) of this Section 8 which is, in
the sole judgment of the Representatives, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated by the Preliminary Offering Memorandum and the Final
Offering Memorandum; and
     (iii) there shall not have occurred any downgrading, nor shall any notice
have been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities of the Company or any of its subsidiaries by
any “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 436(g)(2) under the Securities Act.
     (c) On each of the Closing Date and any Subsequent Closing Date, the
Representatives shall have received the opinions of Wilmer Cutler Pickering Hale
and Dorr LLP, counsel for the Company, Fredrikson & Byron, PA, Minnesota counsel
for the Company, and in-house counsel, dated as of such Closing Date,
substantially the forms of which are attached as Exhibits B, C and D,
respectively.
     (d) On each of the Closing Date and any Subsequent Closing Date, the
Representatives shall have received the opinion of Davis Polk & Wardwell,
counsel for the Initial Purchasers, dated as of such Closing Date, in form and
substance satisfactory to, and addressed to, the Representatives, with respect
to the issuance and sale of the Securities, the Registration Statement, the
Offering Memorandum and other related matters as the Representatives may
reasonably require, and the Company shall have furnished to such counsel such
documents as they reasonably request for the purpose of enabling them to pass
upon such matters.
     (e) On each of the Closing Date and any Subsequent Closing Date, the
Representatives shall have received a written certificate executed by the
Chairman of the Board, Chief Executive Officer or President of the Company and
the Chief Financial Officer or Chief Accounting Officer of the Company, dated as
of such Closing Date to the effect that:

19



--------------------------------------------------------------------------------



 



     (i) the representations, warranties of the Company in this Agreement are
true and correct on and as of the Closing Date or the Subsequent Closing Date,
as the case may be, with the same force and effect as though expressly made on
and as of such Closing Date or such Subsequent Closing Date, as the case may be;
and
     (ii) since the date of the most recent financial statements included or
incorporated by reference in the Final Offering Memorandum (exclusive of any
amendment or supplement thereto), there has not occurred any Material Adverse
Change.
     (iii) the Company has complied with all the agreements hereunder and
satisfied all the conditions on its part to be performed or satisfied hereunder
at or prior to such Closing Date or such Subsequent Closing Date, as the case
may be.
     (f) On each of the Closing Date and any Subsequent Closing Date, the
Representatives shall have received from PricewaterhouseCoopers LLP, independent
public accountants for the Company, a letter dated such date, in form and
substance satisfactory to the Representatives, to the effect that they reaffirm
the statements made in the letter furnished by them pursuant to subsection (a)
of this Section 8, except that the specified date referred to therein for the
carrying out of procedures shall be no more than three business days prior to
the Closing Date or Subsequent Closing Date, as the case may be.
     (g) The Company and the Initial Purchasers shall have executed and
delivered the Registration Rights Agreement (in form and substance satisfactory
to the Initial Purchasers and the Company), and the Registration Rights
Agreement shall be in full force and effect.
     (h) The Securities shall have been designated PORTAL-eligible securities in
accordance with the rules and regulations of the National Association of
Securities Dealers, Inc.
     (i) The Company shall have caused the Conversion Shares to be approved for
listing, subject to issuance, on the New York Stock Exchange,
     (j) On or before each of the Closing Date and any Subsequent Closing Date,
the Representatives and counsel for the Initial Purchasers shall have received
such information and documents as they may reasonably require for the purposes
of enabling them to pass upon the issuance and sale of the Securities as
contemplated herein.

20



--------------------------------------------------------------------------------



 



          If any condition specified in this Section 8 is not satisfied when and
as required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date and, with respect to the Additional Securities, at any time prior to the
applicable Subsequent Closing Date, which termination shall be without liability
on the part of any party to any other party, except that Section 7(k),
Section 10, Section 11, Section 12 and Section 16 shall at all times be
effective and shall survive such termination.
          9. Representations, Warranties and Agreements of Initial Purchasers.
Each of the Initial Purchasers represents and warrants that it is a “qualified
institutional buyer”, as defined in Rule 144A of the Securities Act. Each
Initial Purchaser represents, warrants and agrees with the Company that:
     (a) it has not offered or sold, and will not offer or sell, any Securities
within the United States or to, or for the account or benefit of, U.S. persons
(x) as part of their distribution at any time or (y) otherwise until one year
after the later of the commencement of the offering and the date of closing of
the offering except to those it reasonably believes to be “qualified
institutional buyers” (as defined in Rule 144A under the Securities Act).
     (b) neither it nor any person acting on its behalf has made or will make
offers or sales of the Securities in the United States by means of any form of
general solicitation or general advertising (within the meaning of Regulation D)
in the United States;
     (c) in connection with each sale pursuant to Section 9(a), it has taken or
will take reasonable steps to ensure that the purchaser of such Securities is
aware that such sale is being made in reliance on Rule 144A;
     (d) any information provided by the Initial Purchasers to publishers of
publicly available databases about the terms of the Securities shall include a
statement that the Securities have not been registered under the Securities Act
and are subject to restrictions under Rule 144A under the Securities Act;
     (e) it acknowledges that additional restrictions on the offer and sale of
the Securities and the Common Stock issuable upon conversion thereof are
described in the Offering Memorandum; and
     (f) it acknowledges that it has not requested that the Company qualify and
register the Securities for sale in any jurisdiction other than the United
States.
     10. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representatives pursuant to Section 8, Section 13 or Section

21



--------------------------------------------------------------------------------



 



14 clause (i) only, in so far as it relates to a suspension or limitation of
trading in the Company’s securities, or if the sale to the Initial Purchasers of
the Securities on the Closing Date is not consummated because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or to comply with any provision hereof, the Company agrees to reimburse the
Representatives and the other Initial Purchasers (or such Initial Purchasers as
have terminated this Agreement with respect to themselves), severally, upon
demand for all out-of-pocket expenses that shall have been reasonably incurred
by the Representatives and the Initial Purchasers in connection with the
proposed purchase and the offering and sale of the Securities, including but not
limited to fees and disbursements of counsel, printing expenses, travel
expenses, postage, facsimile and telephone charges.
11. Indemnification
     (a) Indemnification of the Initial Purchasers. The Company agrees to
indemnify and hold harmless each Initial Purchaser, its directors, officers and
employees, agents, and each person, if any, who controls any Initial Purchaser
within the meaning of the Securities Act and the Exchange Act (i) against any
loss, claim, damage, liability or expense, as incurred, to which such Initial
Purchaser or such controlling person may become subject, insofar as such loss,
claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Final Offering Memorandum (or any amendment or
supplement thereto) or the Disclosure Package, or the omission or alleged
omission therefrom of a material fact, in each case, necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; (ii) against any and all loss, liability, claim, damage
and expense whatsoever, as incurred, to the extent of the aggregate amount paid
in settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 11(d) below) any such
settlement is effected with the written consent of the Company; and
(iii) against any and all reasonable out-of-pocket expense whatsoever, as
incurred (including the reasonable fees and disbursements of counsel),
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under subparagraph (i) or
(ii) above; and to reimburse each Initial Purchaser, its officers, directors,
employees, agents and each such controlling person for any and all expenses
(including the fees and

22



--------------------------------------------------------------------------------



 



disbursements of counsel chosen by the Initial Purchasers) as such expenses are
reasonably incurred by such Initial Purchaser, its officers, directors,
employees, agents or such controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply to any loss, claim, damage, liability or expense to
the extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by the Representatives expressly for use in the Preliminary Offering
Memorandum or the Final Offering Memorandum (or any amendment or supplement
thereto). The indemnity agreement set forth in this Section 11(a) shall be in
addition to any liabilities that the Company may otherwise have.
     (b) Indemnification of the Company, its Directors and Officers. Each
Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless the Company, each of its directors, each of its officers and each
person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act, against any loss, claim, damage, liability or expense,
as incurred, to which the Company, or any such director, officer or controlling
person may become subject, insofar as such loss, claim, damage, liability or
expense (or actions in respect thereof as contemplated below) arises out of or
is based upon any untrue or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, the Final Offering Memorandum
(or any amendment or supplement thereto) or the Disclosure Package, or arises
out of or is based upon the omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case to
the extent, and only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Final Offering Memorandum (or any amendment or supplement
thereto) or the Disclosure Package, in reliance upon and in conformity with
written information furnished to the Company by the Representatives expressly
for use therein; and to reimburse the Company, or any such director, officer or
controlling person for any legal and other expense reasonably incurred by the
Company, or any such director, officer or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. The Company hereby acknowledges that the
only information that the Initial Purchasers have furnished to the Company
expressly for use in the Preliminary Offering Memorandum, the Final Offering
Memorandum (or any amendment or supplement thereto) or the Disclosure Package
are the statements set forth

23



--------------------------------------------------------------------------------



 



in Schedule C. The indemnity agreement set forth in this Section 11(b) shall be
in addition to any liabilities that each Initial Purchaser may otherwise have.
     (c) Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 11 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 11,
notify the indemnifying party in writing of the commencement thereof, but the
failure to so notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in, and, to the
extent that it shall elect, jointly with all other indemnifying parties
similarly notified, by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 11 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (other than local counsel), reasonably approved by the
indemnifying party (or by the Representatives in the case of Section 11(b)),
representing the indemnified parties who are

24



--------------------------------------------------------------------------------



 



parties to such action) or (ii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action, in each of
which cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.
     (d) Settlements. The indemnifying party under this Section 11 shall not be
liable for any settlement of any proceeding effected without its written
consent, which shall not be withheld unreasonably, but if settled with such
consent or if there is a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by Section 11(c) hereof, the indemnifying party
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than
30 days after receipt by such indemnifying party of the aforesaid request,
(ii) such indemnifying party shall have received notice of the terms of such
settlement at least 45 days prior to such settlement being entered into and
(iii) such indemnifying party shall not have reimbursed the indemnified party in
accordance with such request prior to the date of such settlement. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, suit or proceeding in respect of which any
indemnified party is or could have been a party and indemnity was or could have
been sought hereunder by such indemnified party, unless such settlement,
compromise or consent (x) includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such action,
suit or proceeding and (y) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.
     12. Contribution. If the indemnification provided for in Section 11 is for
any reason unavailable to or otherwise insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount paid or payable by such indemnified party, as incurred, as
a result of any losses, claims, damages, liabilities or expenses referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other hand, from the offering of the Securities pursuant to this
Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and

25



--------------------------------------------------------------------------------



 



the Initial Purchasers, on the other hand, in connection with the statements or
omissions or alleged statements or alleged omissions that resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
offering of the Securities pursuant to this Agreement shall be deemed to be in
the same respective proportions as the total net proceeds from the offering of
the Securities pursuant to this Agreement (before deducting expenses) received
by the Company, and the total discount received by the Initial Purchasers bear
to the aggregate initial offering price of the Securities. The relative fault of
the Company, on the one hand, and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact relates to information supplied by the Company, on the
one hand, or the Initial Purchasers, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.
     The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 11(c), any legal or other fees
or expenses reasonably incurred by such party in connection with investigating
or defending any action or claim.
     The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 12 were determined by pro
rata allocation (even if the Initial Purchasers were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to in this Section 12.
     Notwithstanding the provisions of this Section 12, no Initial Purchaser
shall be required to contribute any amount in excess of the purchase discount or
commission received by such Initial Purchaser in connection with the Securities
purchased by it hereunder. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute pursuant to
this Section 12 are several, and not joint, in proportion to their respective
commitments as set forth opposite their names in Schedule A. For purposes of
this Section 12, each director, officer, employee and agent of an Initial
Purchaser and each person, if any, who controls an Initial Purchaser within the
meaning of the Securities Act and the Exchange Act shall have the same rights to
contribution as such Initial Purchaser, and each director of the Company, each
officer of the Company, and each person, if any, who controls the Company within
the meaning of the Securities Act and the Exchange Act shall have the same
rights to contribution as the Company.

26



--------------------------------------------------------------------------------



 



     13. Default of One or More of the Several Initial Purchasers. If, on the
Closing Date or any Subsequent Closing Date, as the case may be, any one or more
of the several Initial Purchasers shall fail or refuse to purchase Securities
that it or they have agreed to purchase hereunder on such date, and the
aggregate principal amount of Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase does not exceed
10% of the aggregate principal amount of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the principal amount of Firm Securities set forth opposite
their respective names on Schedule A bears to the aggregate principal amount of
Firm Securities set forth opposite the names of all such non-defaulting Initial
Purchasers, or in such other proportions as may be specified by the
Representatives with the consent of the non-defaulting Initial Purchasers, to
purchase the Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase on such date. If, on the
Closing Date or any Subsequent Closing Date, as the case may be, any one or more
of the Initial Purchasers shall fail or refuse to purchase Securities and the
aggregate principal amount of Securities with respect to which such failure or
refusal occurs exceeds 10% of the aggregate principal amount of Securities to be
purchased on such date, and arrangements satisfactory to the Representatives and
the Company for the purchase of such Securities are not made within 48 hours
after such failure or refusal, this Agreement shall terminate without liability
of any party (other than a defaulting Initial Purchaser) to any other party
except that the provisions of Section 7(k), Section 10, Section 11 and
Section 12 shall at all times be effective and shall survive such termination.
In any such case either the Representatives or the Company shall have the right
to postpone the Closing Date or any Subsequent Closing Date, as the case may be,
but in no event for longer than seven days in order that the required changes,
if any, to the Final Offering Memorandum or any other documents or arrangements
may be effected.
     As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 13. Any action taken under this Section 13 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.
     14. Termination of this Agreement. On or prior to the Closing Date this
Agreement may be terminated by the Representatives by notice given to the
Company if at any time (i) trading or quotation in any of the Company’s
securities shall have been suspended or limited by the Commission or by the New
York Stock Exchange, or trading in securities generally on the New York Stock
Exchange shall have been suspended or limited, or minimum or maximum prices
shall have been generally established on any of such stock exchanges by the
Commission or the NASD; (ii) a general banking moratorium shall have been
declared by any federal or New York authority or a material disruption in
commercial banking or securities settlement or clearance services in the United

27



--------------------------------------------------------------------------------



 



States has occurred; or (iii) there shall have occurred any outbreak or
escalation of national or international hostilities or any crisis or calamity,
or any change in the United States or international financial markets, as in the
judgment of the Representatives is material and adverse and makes it
impracticable or inadvisable to market the Securities in the manner and on the
terms described in the Final Offering Memorandum or to enforce contracts for the
sale of securities. Any termination pursuant to this Section 14 shall be without
liability on the part of (b) the Company to any Initial Purchaser, except that
the Company shall be obligated to reimburse the expenses of the Representatives
and the Initial Purchasers pursuant to Sections 7(k) and 10 hereof or (c) any
Initial Purchaser to the Company.
     15. No Advisory or Fiduciary Responsibility. The Company acknowledges and
agrees that: (i) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the offering price of the Securities
and any related discounts and commissions, is an arm’s-length commercial
transaction between the Company, on the one hand, and the several Initial
Purchasers, on the other hand, and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary of the Company or its affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Company with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company on other
matters) and no Initial Purchaser has any obligation to the Company with respect
to the offering contemplated hereby except the obligations expressly set forth
in this Agreement or agreements described in the Offering Memorandum; (iv) the
several Initial Purchasers and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company and that the several Initial Purchasers have no obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Initial Purchasers have not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby and the Company has consulted its own legal, accounting, regulatory and
tax advisors to the extent it deemed appropriate.
The Company hereby waives and releases, to the fullest extent permitted by law,
any claims that the Company may have against the several Initial Purchasers with
respect to any breach or alleged breach of agency or fiduciary duty.
     16. Representations and Indemnities to Survive Delivery. The respective
indemnities, contribution, agreements, representations, warranties and other
statements of the Company, of its officers and of the several Initial

28



--------------------------------------------------------------------------------



 



Purchasers set forth in or made pursuant to this Agreement shall remain
operative and in full force and effect, regardless of (i) any investigation, or
statement as to the result hereof, made by or on behalf of any Initial Purchaser
or the Company or any of its or their partners, officers, directors, employees,
agents or any controlling person, as the case may be, (ii) acceptance of the
Securities and payment for them hereunder or (iii) any termination of this
Agreement.
     17. Notices. All communications hereunder shall be in writing and shall be
mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:
     If to the Representatives:
Bane of America Securities LLC
9 West 57th Street
New York, New York 10019
Facsimile: 212-933-2217
Attention: Syndicate Department,
With a copy to the Legal Department
Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036
Facsimile: 212-761-0086
Attention: Convertible Debt Syndicate Desk,
With a copy to the Legal Department
     If to the Company:
Medtronic, Inc.
710 Medtronic Parkway
Minneapolis, Minnesota 55432-5603
Facsimile: 763-505-2980
Attention: General Counsel
     Any party hereto may change the address for receipt of communications by
giving written notice to the others.
     18. Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto, including any substitute Initial Purchasers pursuant to
Section 13 hereof, and to the benefit of the employees, officers and directors
and controlling persons referred to in Section 11 and Section 12, and in each
case their respective successors, and no other person will have any right or
obligation hereunder. The term “successors” shall not include any purchaser of
the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

29



--------------------------------------------------------------------------------



 



     19. Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
     20. Governing Law Provisions
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) Any legal suit, action or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby (“Related Proceedings”) may be
instituted in the federal courts of the United States of America located in the
City and County of New York, Borough of Manhattan or the courts of the State of
New York in each case located in the City and County of New York, Borough of
Manhattan (collectively, the “Specified Courts”), and each party irrevocably
submits to the exclusive jurisdiction (except for proceedings instituted in
regard to the enforcement of a judgment of any such court (a “Related
Judgment”), as to which such jurisdiction is non-exclusive) of such courts in
any such suit, action or proceeding. Service of any process, summons, notice or
document by mail to such party’s address set forth above shall be effective
service of process for any suit, action or other proceeding brought in any such
court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any suit, action or other proceeding in the Specified Courts
and irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit, action or other proceeding brought in any such
court has been brought in an inconvenient forum.
     21. General Provisions. This Agreement constitutes the entire agreement of
the parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. This Agreement
may not be amended or modified unless in writing by all of the parties hereto.
The Section headings herein are for the convenience of the parties only and
shall not affect the construction or interpretation of this Agreement.

30



--------------------------------------------------------------------------------



 



            Very truly yours,
MEDTRONIC, INC.
      By:   /s/ Gary L. Ellis         Name:   Gary L. Ellis         Title:  
Senior Vice President and
Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

     The foregoing Purchase Agreement is hereby confirmed and accepted by the
Representatives as of the date first above written.
BANC OF AMERICA SECURITIES LLC
MORGAN STANLEY AND CO. INCORPORATED
Acting as Representatives of the several Initial Purchasers named in the
attached Schedule A.
BANC OF AMERICA SECURITIES LLC

         
By:
  /s/ Derek Dillon    
 
       
 
  Name: Derek Dillon    
 
  Title: Managing Director    
 
       

MORGAN STANLEY AND CO. INCORPORATED

         
By:
  /s/ [ILLEGIBLE]    
 
       
 
  Name: [ILLEGIBLE]    
 
  Title: Executive Director    
 
       

 